Notice of Pre-AIA  or AIA  Status
Claims 1-20 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Response to Amendment
4.        The amendment filed on 12/15/2021 has been entered and considered by the examiner. By the amendment, claim 1, 5, 7, 9, 13, 14  and 17 are amended. In view of the amendments made, examiner still found maintained the 103 rejection and an explanation is given below.

Response to prior art Arguments
5.          Applicant's arguments filed 12/15/2021 have been fully considered. Applicants' arguments regarding the newly added limitations are addressed in the rejection below. Regarding arguments and amendments, the previous prior art rejection for the claims is modified. See office action
.
Claim Interpretation
6.          The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.              This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Claim 1:
a sensor modeler … (No corresponding structure found in Specification!)
a device modeler…. (No corresponding structure found in Specification!)
an environment and motion modeler … (No corresponding structure found in Specification!)
a data generator … (No corresponding structure found in Specification!)
a post processor … (No corresponding structure found in Specification!)
an experiment manager … (No corresponding structure found in Specification!)
a result analyzer … (No corresponding structure found in Specification!)



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112, Second Paragraph

8.           The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.       Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 1 recite the limitations “a sensor modeler that …”, “ a device modeler that … “, “an environment and motion modeler that…”,   “a data generator that…”,  a post processor that…” , “an experiment manager that…” and “a result analyzer that….”.  These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders without reciting sufficient structure to achieve the function or to modify the generic placeholder. Specification paragraph 27 states “FIG. 1 is a  (e.g., the computer and the algorithm)  The written description does not include the structural elements to carry out these specifically claimed functions.

Claims 2-8 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-8 are rejected for the reasons set forth above regarding claim 1 as a result.

Applicant may: 
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 103
11.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.            The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable Zhao et al. (US PUB: US 20200143093 A1), hereinafter Zhao in view Ma et al.  (PUB NO: US 20200012756 A1).

Regarding claim 1, 9 and 17  
Zhao teaches a system for simulating computer vision, (Zhao, Abstract-Vision simulator and fig 1 and para 106) the system comprising:
a sensor modeler that models characteristics of one or more synthetic sensors; ( See para 53- in order to test sensor malfunction, models associated with data loss or data transmission failure can be added to one or more of the sensor models 106 (e.g., the accelerometer and gyroscope model 510) to obtain sensor data under such type of sensor malfunction scenario. see para 59-60-the vision simulator 140 includes a virtual imaging system 602 for simulating image data of one or more imaging sensors borne on the movable object. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices. Adjusting one or more intrinsic parameters of the one or more imaging sensors, such as focal length, zooming information, depth of focus (DOF) )

a device modeler that models a device under test, the modeled device under test comprising the modeled characteristics of one or more sensors and virtual calibration of the modeled device under test; (See para 53- in order to test sensor malfunction, models associated with data loss or data transmission failure can be added to one or more of the sensor models 106 (e.g., the accelerometer and gyroscope model 510) to obtain sensor data under such type of sensor malfunction scenario. see ¶ 59-62  In some embodiments, the vision simulator 140 includes a virtual imaging system 602 for simulating image data of one or more imaging sensors borne on the movable object. The vision simulator 140 is implemented by a single computing device, while in other embodiments, the vision simulator 140 is implemented by multiple computing devices working together to perform the related actions. The control signals 180 include commands for adjusting one or more intrinsic parameters of the one or more imaging sensors, such as focal length, zooming information, depth of focus (DOF), etc. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices to obtain the rasterized image data 642, which can be transmitted to the image simulator 612 and the TOF camera simulator 610. The rasterization process 632 can include taking an image represented in a vector graphics format (shapes) and converting the image into a raster image (pixels or dots) for output on a video display or printer, or for storage in a bitmap file format. Examiner consider the virtual imaging system virtually rasterize/made adjustment the image data from one or more virtual imaging sensors to obtain the raster image.)

an environment and motion modeler that specifies a set of synthetic operating environments and motion profiles for the modeled device under test; (¶ 35-the environment models 108 are implemented to output the environment data (e.g., environment data 204, FIG. 2). In some embodiments, the environment data 204 include data of a simulated environment within which the movable object is operated. In some examples, the environment data 204 includes simulated measurements of one or more sensors configured to measure the environment within which the movable object is operated. For example, the environment data 204 includes a height (also referred to as an altitude), a latitude, a longitude, a time, and the Earth's magnetic field strength at a location where the movable is located, and other suitable types of environment data. See para 62-the rasterized image data 642 corresponds to simulated views representing the motion of the movable object and the surrounding environment (e.g., as shown in FIG. 6A).)

a data generator that generates a set of synthetic experiment data, the synthetic experiment data comprising a set of synthetic sensor frames and a set of reference frames, (see para 31- the movable object controller 170 integrates the sensor data 118 and the image data 148 to obtain an estimated state of the movable object, such as using Kalman filter, extended Kalman filter, or any suitable sensor fusion algorithms. The estimated state determined by the movable object controller 170 is represented by the integrated data 178. see para 35- the environment models 108 are implemented to output the environment  The sensor data 118 may be determined based on the environment data 204, the state data 116, and the integrated data 178 received from the movable object controller 170.)

Examiner note: Examiner consider the generated synthetic experiment data is the set of that includes a set of reference data (state data, sensor data, environment and motion data) and set of synthetic frames (image data, image data, or scene data.)

the set of reference frames includes identification of sensor models for the one or more synthetic sensors, a device model for the modeled device under test, and the specified set of synthetic operating environments and motion profiles used to generate the set of synthetic sensor frames, ( see fig 1 and para 25-The state simulator 102 is used for simulating one or more states of the movable object 102 by implementing a plurality of models. In some embodiments, the plurality of models include one or more movable object models 104, a plurality of sensor models 106, and one or more environment models 108. See para 54-The vision simulator 140 receives the state data 116 (e.g., attitude information of the movable object) from the state simulator 102, and uses computer vision algorithms to determine the visual data 146, the scene data, and the image data 148. See para 41-The sensor data 118 may be determined based on the environment data 204, the state data 116, and the integrated data 178 received from the movable object controller 170. See para 90- The integrated state data is determined by integrating the one or more sets of simulated sensor data (e.g., the sensor data 118) and image data (e.g., the image data 148) obtained from the vision simulator.) 

Examiner note: Reference frames is the state data, sensor data, and environment and motion data which is based on the sensor model, device model, environments and movable object model.
and

the set of synthetic sensor frames includes synthetic imagery from the sensor modeler, the device modeler, and the environment and motion modeler; (see para 62 and fig 6A-the virtual imaging system 602 obtains the camera data 630 from the state simulator 102. The virtual imaging system 602 can rasterize (632) raw image data from one or more virtual imaging sensors/imaging devices to obtain the rasterized image data 642, which can be transmitted to the image simulator 612 and the TOF camera simulator 610. The rasterization process 632 can include taking an image represented in a vector graphics format (shapes) and converting the image into a raster image (pixels or dots) for output on a video display or printer, or for storage in a bitmap file format. In some embodiments, the rasterized image data 642 includes image data from field (s) of view of one or more imaging sensors/imaging devices simulated by the  virtual imaging system 60)

a post processor that models execution of computer vision algorithms applied to the set of synthetic sensor frames based on the set of reference frames to generate a data package; (see para 67-68-The simulated image data from an ultrasonic imaging sensor (e.g., the altitude data 638) , the simulated image data from TOF cameras (e.g., the depth data 640). Computing device/a module of a computing device on which the computer vision algorithm 614 runs can receive the altitude data 638 and the depth data 640. The computer vision algorithm 614 can be used to integrate the altitude data 638 and the depth data 640. The vision computer algorithm 614 can be used to process the image data 650 from the decoder 616 and/or the integrated data based on the altitude data 638 and the depth data 640 to output control signals 652.)

Examiner note: Integrated data is the data package obtained by applying the computer algorithm to the image data (depth data and altitude data). 

However, Zhao does not teach 
an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles, wherein the post processer iteratively models execution of computer vision algorithms for the iteratively generated synthetic experiment data to iteratively generate additional data packages.
a result analyzer that outputs a result of the test, the output including a ranking of the generated data package relative to the generated additional data packages to indicate an indication of improvement or degradation, relative to a baseline, for the modeled device under test.

In the related field of invention, Ma teaches an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles, wherein the post processer iteratively models execution of computer vision algorithms for the iteratively generated synthetic experiment data to iteratively generate additional data packages (see para 56-57 the vision simulator 104 varies (420) one or more data items of the state data, the scene data, and/or the operation parameters to obtain varied data. The vision simulator 104 simulates (430) the updated visual data based on the varied data of the state data 120, the scene data, and/or the one or more parameters of the virtual imaging sensors associated with the simulated movable platform. See para 64-the operation data 130 are computed by the vision-based algorithms 108 based on the visual data 122 simulated by the vision simulator 104.)

Examiner note: The operation data is additional data package that is obtained by using computer vision algorithms.

a result analyzer that outputs a result of the test, the output including a ranking of the generated data package relative to the generated additional data packages to indicate an indication of improvement or degradation, relative to a baseline, for the modeled device under test. (see para 36-the computed operation data 130 can be evaluated against the simulated state data 120 (e.g., the ground truth data) to test and improve the vision-based algorithms 108.  See para 83-84-The computing device computes (806) a first indicator corresponding to the first set of data and a second indicator corresponding to the second set of data. The computing device outputs (808) a first indicator a comparison result between the first indicator and the second indicator. This process may be repeated until the comparison result suggests that a difference between the first indicator and the second indicator is within an accepted threshold. The computing device outputs (808) a first indicator a comparison result between the first indicator and the second indicator. The number of iterations of this process may be used for evaluating the performance of an algorithm used for controlling the movable platform and providing guidance of how to improve the algorithm).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the movable object simulation system with the vision simulator configured for visualizing operations of the movable object in the one or more simulated states as disclosed by Zhao to include an experiment manager that iterates the generation of synthetic experiment data for differing sensor or device parameters of the modeled device under test or differing synthetic operating environments and motion profiles, wherein the post processer iteratively models execution of computer vision algorithms for the iteratively generated synthetic experiment data to iteratively generate additional data packages and a result analyzer that outputs a result of the test, the output including a ranking of the generated data package relative to the generated additional data packages to indicate an indication of improvement or degradation, relative to a baseline, for the modeled device under test as taught by Ma in the system of Zhao in order toto compute operation data of the movable platform under various circumstances, such as target tracking and/or obstacle avoidance.  The (Para 22, Ma)


Regarding claims 2 and 10
Zhao further teaches wherein the one or more synthetic sensors comprise a camera. (See fig 1-2 and ¶ 29-In some examples, the image data 148 includes simulated field(s) of view of multiple imaging sensors borne on a movable object, such as simulated views from two imaging sensors (e.g., a pair of stereoscopic cameras) located in front of the movable object, and simulated field(s) of view from two imaging sensors situated at the bottom of the movable object.)



Regarding claim 3, 11 and 18
Zhao further discloses wherein modeling characteristics of one or more synthetic sensors comprises modeling at least one selected from the list comprising:
shot noise, modulation transfer function (MTF), lens distortion, relative illumination, dark current noise, and quantum efficiency. (See ¶ 60- As shown in Figure 6D, in some embodiments, the state simulator 102 can obtain control signals 180 from the movable object controller 170.   The control signals 180 include control signals for adjusting the position of the movable object and the position of the one or more imaging sensors borne on the movable object. In some examples, the control signals 180 include commands for adjusting one or more intrinsic parameters of the one or more imaging sensors, such as focal length, zooming information, depth of focus (DOF), etc.   In some examples, the control signals 180
include commands for adjusting extrinsic parameters, such as positional information (e.g., attitude) of the one or more imaging sensors. Also see para 53 )

Examiner note: Examiner consider adjusting focal length of the sensor (or camera lens) due to being too short or long comprises modeling of the lens distortion.


Regarding claims 4, 12 and 19
Zhao further teaches wherein the one or more synthetic sensors comprise at least one selected from the list comprising:
a visible light sensor, a non-visible light sensor, a range sensor, a wireless receiver, an inertial measurement unit (IMU), and a sound receiver. (¶ 34 the sensor data 118 includes a plurality sets of data corresponding to simulated measurements from the plurality of sensors respectively. For example, the sensor data 118 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable object.)



Regarding claim 5 
Zhao further teaches the post processor models the execution of the computer vision algorithms by generating the data package, storing the generated data package, and analyzing the stored generated data package using the computer vision algorithms. (see para 67-68- Computing device/a module of a computing device on which the computer vision algorithm 614 runs can receive the altitude data 638 and the depth data 640. The computer vision algorithm 614 can be used to integrate the altitude data 638 and the depth data 640. See para 106-Features of the present disclosure can be implemented in, using, or with the assistance of a computer program product, such as a storage medium (media) or computer readable storage medium .See also para 36-the state simulator 102 also compares the integrated , the comparison results can be used for testing whether the inertial navigation system algorithms implemented by the movable object controller 170 are functioning properly.)

Examiner note: Integrated data is the generated data package obtained by applying the computer algorithm to the image data (depth data and altitude data). 



Regarding claim 7
Zhao further discloses data generator comprises a cloud-based service. (¶ 38 Figure 2 illustrates a diagram of the state simulator 102, in accordance with some embodiments. In some embodiment, the state simulator 102 is implemented by a single computing device. In other embodiments, the state simulator 102 is implemented by multiple computing devices working together to perform the related actions. In some embodiments, one or more parts of the functionalities of the state simulator 102 are implemented via cloud computing. See ¶ 61)

to iterate the generation of synthetic experiment data, the experiment manager iterates among each of i)different versions of the computer vision algorithms, .(see para 68- the vision algorithm is any algorithm based at least in part on computer vision, obstacle detection/avoidance, automatic landing, localization, navigation control, path planning, and/or other suitable algorithms.)
 ii) differing synthetic operating environments, (see para 29- the vision simulator 140 simulates a 3-dimensional environment surrounding the movable object including mountains, buildings, trees, etc. see para 71- the data 662 can include (1) one or more data items of the integrated data 178 determined by the movable object controller 170; (2) one or more data items of the state data 116 determined by the state 

 iii) different versions of the modeled device, (see para 38- the state simulator 102 is implemented by multiple computing devices working together to perform the related actions)  and 

iv)different versions of the one or more synthetic sensor (see para 34- The sensor data 118 includes a plurality sets of data corresponding to simulated measurements from the plurality of sensors respectively. For example, the sensor data 118 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable object.)



Regarding claim 8, 16 and 20
Zhao further teaches the result analyzer further compares the generated synthetic experiment data with data extracted from the set of reference frames and rapidly identifies a desirable design configuration candidate and the output further includes an indication of a pass or fail of the test. (see para 31- The state simulator 102 then compares the received integrated data 178 associated with the estimated state of the movable object with the state data 116 (also referred to as ground truth data) associated with the simulated state (e.g., ground truth state) of the movable object .see para 35- the state simulator 102 also compares the integrated data 178 determined by the movable object controller 170 with the state data 116 determined by the state simulator 102 to test and evaluate whether the movable object controller 170 is functioning properly. For example, the comparison results can be used for testing whether the inertial navigation system algorithms implemented by the movable object controller 170 are functioning properly. see para 75- The state simulator 102 then updates the state data 116 based on the 

Examiner note: Examiner consider the integrated data as the synthetic experiment data after computer vision algorithm and data extracted from the set of reference frames as the state data. If the state data 116 match the integrated data that means the movable object controller is functioning properly that is the pass test and if it is not then it is the fail test such that the state data is updated again.



Regarding claim 14
Zhao further teaches wherein modeling a device under test comprises modeling characteristics of two or more synthetic sensors. ((¶ 34 the sensor data 118 includes a plurality sets of data corresponding to simulated measurements from the plurality of sensors respectively. For example, the sensor data 118 includes simulated measurements from a GPS receiver, inertial measurement units (IMU), an accelerometer, a gyroscope, a compass, a barometer, a thermometer, and/or other types of sensors associated with the movable object.)

Regarding claims 15 
Zhao further generating a set of synthetic experiment data comprises generating a set of synthetic experiment data as a cloud-based service. (¶ 38 Figure 2 illustrates a diagram of the state simulator 102, in accordance with some embodiments. In some embodiment, the state simulator 102 is implemented by a single computing device. In other embodiments, the state simulator 102 is implemented by multiple computing devices working together to perform the related actions. In some embodiments, one or more parts of the functionalities of the state simulator 102 are implemented via cloud computing. [corresponds 


15.            Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable Zhao et al. (US PUB: US 20200143093 A1), hereinafter Zhao in view Ma et al.  (PUB NO: US 20200012756 A1) and further in view of Chen et al. (WO 2018/128598 A1).


Regarding claims 6 and 13
Zhao further teaches further teaches wherein modeling a device under test comprises modeling characteristics of two or more synthetic sensors placed on a virtual body of the modeled device. (See ¶ 55- The image data 148 relates to the field(s) of view of the one or more imaging devices based on the positional information of the movable object (e.g., a location and/or attitude information) and/or positional information of the imaging devices (e.g., orientation angles of the primary imaging device). In some examples, the image data 148 includes simulated views of multiple imaging sensors located at different parts of a movable object, such as simulated views (e.g., a pair of stereoscopic images) of two imaging sensors (e.g., a pair of stereoscopic cameras) located at the front of the movable object, and simulated views (e.g., a pair of stereoscopic images) of two imaging sensors (e.g., a pair of stereoscopic cameras) located at the bottom of the movable object.)
The combination of Zhao and Ma does not teach dynamic runtime recalibration of the modeled device under test.
In the related field of invention, Chen teaches dynamic runtime recalibration of the modeled device under test. (¶ 55 and see fig 2- A GUI 212 of the loT testing system 204 may provide views and interactive menus through which users may select, configure, and even create environment and device 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable object simulation system with the vision simulator configured for visualizing operations of the movable object in the one or more simulated states as disclosed by Zhao and Ma to include dynamic runtime recalibration of the modeled device under test as taught by Chen in the system of Zhao and Ma for managing machine-to-machine systems in a simulation system  and allow developers and end users to build and configure loT applications and systems such that an loT application can provide software support to organize and manage the operation of a set of loT devices for a particular purpose or use case. (Abstract and para 19, Chen)

Conclusion. 

16.      All claims 1-20 are rejected
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190196940 A1 Psiaki et al.

Discussing a method of testing Augmented Reality (AR) applications. The example method further includes controlling a physical model to simulate movement of a simulated device in a simulated real-world space. The simulated movement of the physical model generates data for testing the AR application.


18.               Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147